                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION


 BRIGETTE CURTIS-CAMPBELL,

                         Plaintiff,

         v.                                                 CAUSE NO. 3:19-CV-63 DRL-MGG

 PREMIERE BUILDING MATERIALS, INC.,

                         Defendant.


                                               ORDER
        On January 21, 2020, the Magistrate Judge recommended that default be entered against

Defendant Premiere Building Materials, Inc. because it has not retained counsel or participated in its

defense for more than two months. ECF 72.

        On November 15, 2019, Premiere’s former counsel moved to withdraw as attorney due to a

breakdown in the attorney-client relationship. ECF 63, 64. Because Premiere is a corporation and

cannot represent itself, see In re IFC Credit Corp., 663 F.3d 315, 318 (7th Cir. 2011) (citing Rowland v.

Cal. Men’s Colony, 506 U.S. 194, 201-02 (1993)), the Magistrate Judge took the matter under advisement

to allow Premiere to acquire representation. ECF 67. On December 2, 2019, the Magistrate Judge

granted the motion and afforded Premiere the chance to acquire representation. ECF 70.

        The Magistrate Judge warned Premiere that its counsel must appear by January 10, 2020, or

the Magistrate Judge would consider a recommendation of entering default against Premiere. Id. at 2.

The court, plaintiff’s counsel, and defendant’s former counsel have all tried to no avail to contact

Premiere through several different methods. When dialed, Premiere’s telephone lines report being

disconnected; and mail sent to its Ohio address has been returned as undeliverable. Snyder v. Nolen,

380 F.3d 279, 285 (7th Cir. 2004) (“litigants . . . bear the burden of filing notice of a change of
address”). Premiere has yet to respond to any of the court’s orders, and no counsel has entered an

appearance on behalf of the defendant.

       Because Premiere, as a corporation, cannot represent itself and because it has not responded

to the court’s orders, the court hereby ADOPTS the report and recommendation insofar as it

recommends an entry of default. The court DIRECTS the clerk to make an entry of default against

Defendant Premiere Building Materials, Inc. under Fed. R. Civ. P. 55(a). The court will entertain a

motion for default judgment under Fed. R. Civ. P. 55(b).

       SO ORDERED.
       February 11, 2020                             s/ Damon R. Leichty
                                                     Judge, United States District Court




                                                 2
